Exhibit 99.4 BEZEQ THE ISRAEL TELECOMMUNICATION CORPORATION LIMITED SEPARATE CONDENSED INTERIM FINANCIAL INFORMATON MARCH 31,2011 (UNAUDITED) The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Limited Separate condensed interim financial information as at March 31, 2011 (unaudited) Contents Page Review Report 2 Separate condensed interim financial information as at March 31, 2011 (unaudited) Condensed interim information on financial position 3 Condensed interim information on Income 5 Condensed interim information on comprehensive income 6 Condensed interim information on cash flows 7 Notes to the separate condensed interim financial information 9 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone972 25312000 Fax 972 25312044 Internetwww.kpmg.co.il To: The shareholders of “Bezeq” The Israel Telecommunication Corp. Limited Special review report on separate interim financial information according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 Introduction We have reviewed the separate interim financial information presented in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq” The Israel Telecommunication Corp. Limited (hereinafter– “the Company”), as of March 31, 2011 and for the three month period then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information based on our review. We did not review the separate interim financial information of investee companies the investment in which amounted to NIS 225 million as of March 31, 2011, and the Group’s share in their losses amounted to NIS 2.1 million for the three month period then ended. The financial statements of those companies was reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity” of the Institute of Certified Public Accountants in Israel. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and review report of other auditors, nothing has come to our attention that causes us to believe that the accompanying separate interim financial information was not prepared, in all material respects, in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970. Without qualifying our above conclusion, we draw attention to the claims made against the Company of which the exposure cannot yet be assessed or calculated, as described in Note 4. Sincerely, Somekh Chaikin Certified Public Accountants (Isr.) May 11, 2011 Somekh Chaikin, a partnership registered under the Israeli Partnership Ordinance, is the Israeli member firm of KPMG International, a Swiss cooperative. 2 Bezeq The Israel Telecommunication Corporation Limited Condensed interim information on financial position as at March 31, March 31, December 31, (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents Investments, including derivatives 7 Trade receivables Other receivables Inventories 9 11 15 Assets classified as held for sale 20 33 29 Total current assets 1,559 1,679 1,520 Investments, including derivatives 95 95 96 Trade and other receivables Property, plant and equipment Intangible assets Investments in equity- accounted investees Deferred tax assets 292 352 248 Total non-current assets 12,326 11,422 11,771 Total assets 13,885 13,101 13,291 3 Bezeq The Israel Telecommunication Corporation Limited Condensed interim information on financial position as at March 31, March 31, December 31, (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Loans from subsidiaries - - Current tax liabilities 96 Deferred income 21 20 17 Provisions (Note 4) Employee benefits Dividends payable 984 - - Total current liabilities 3,949 2,162 2,728 Debentures Bank loans Employee benefits Deferred income and others 5 5 4 Dividends payable 1,827 - - Total non-current liabilities 6,966 3,733 5,236 Total liabilities 10,915 5,895 7,964 Equity Share capital Share premium - Reserves Retained earnings (deficit) ) 129 ) Total equity 2,970 7,206 5,327 Total equity and liabilities 13,885 13,101 13,291 Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: May 11, 2011 The accompanying notes are an integral part of the condensed interim financial information 4 Bezeq The Israel Telecommunication Corporation Limited Condensed interim information on income For the three months ended For the year ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Revenues (Note 2) 1,178 1,304 5,263 Costs and expenses Depreciation and amortization Salaries General and operating expenses(Note 3) Other operating expenses (income), net 250 ) ) 967 814 3,220 Operating profit 211 490 2,043 Financing (income) expenses Financing expenses 80 51 Financing income ) ) ) Financing expenses (income), net 26 (1 ) 90 Profit after financing expenses (income) Share in the profits of equity-accounted investees 284 282 1,017 Profit before income tax Income tax 62 131 527 Profit for the period 407 642 2,443 The accompanying notes are an integral part of the condensed interim financial information 5 Bezeq The Israel Telecommunication Corporation Limited CondensedInterim Statement of Comprehensive Income For the three months ended For the year ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Profit for the period 407 642 2,443 Items of other comprehensive income Other comprehensive income (loss), net of tax - (1 ) 8 Other comprehensive income (loss), net of tax for investees - - 5 Other comprehensive income (loss), net of tax - (1 ) 13 Total comprehensive income for the period 407 641 2,456 The accompanying notes are an integral part of the condensed interim financial information 6 Bezeq The Israel Telecommunication Corporation Limited Condensed interim information on cash flows For the three months ended For the year ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Cash flows from operating activities Profit for the period Adjustments: Depreciation Amortization of intangible assets 18 19 72 Share in the profits of equity-accounted investees ) ) ) Financing expenses (income), net 29 (4 ) 69 Capital gain, net ) ) ) Share-based payment 41 4 26 Income taxexpenses 62 Change in inventory 6 (2
